Per curiam.

The service is on the face of it insufficient. We not- investigate the merits of any application, which the other side does not oppose; because we construe silence into consent, and an acknowledgement that the law is with the person moving. But *89we require the notice and affidavit of service tobe read) because they are to conform to our own rules, all of which are known to the court. This reasoning, however, does not apply to transactions between the parties to a suit. The motion must therefore fie. denied though -there is no opposition.
NEW-YORK,
May, 1805.